NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
EON-NET, L.P.,
Plaintiff/San.ctioned Party-Appellant,
and
ZIMMERMAN & LEVI, L.L.P. and JEAN-MARC
ZIMMERMAN,
Sanctioned Partieé-Appellants,
V.
FLAGSTAR BANCORP,
Defendant-Appellee.
2009-1308
Appea1 from the United States District Court for the
Western District of Washington in case n0. 05-CV-2129,
Judge Ricard0 S. Martinez.
ON MOTION
ORDER
Flagstar Banc01'p moves for an extension of time, un-
til Ju1y 21, 2010, to respond to the pending motion to stay.
Upon consideration thereof

EON-NET LP v. FLAGsTAR BANCORP 2
IT Is 0RDERED THAT:
(1) The motion for an extension of time is granted
(2) The revised official caption is reflected above
FoR THE CoURT
jul 1 5  fs/ Jan Horbaly
Date J an Horbaly
C1erk
cc: J eau-1\/fare Zimmerman, Esq.
Melissa J. Bai1y, Esq.
s8 u_s_ mo F LE
mg Fe‘.:.:%eer°“
JUL 1 5 2010
.lANHORBALY
0I.ERK